In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00083-CR



        BRYAN DEION WILLIAMS, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 124th District Court
                 Gregg County, Texas
               Trial Court No. 40789-B




       Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER
       Bryan Deion Williams, appellant, was convicted of possession of a controlled substance

and sentenced to seventy-five years’ in the Texas Department of Criminal Justice Correctional

Institutions Division. His notice of appeal was timely filed May 15, 2012. The clerk’s record

was filed June 19, 2012, and the reporter’s record was filed September 14, 2012, making the

appellant’s brief due October 15, 2012. Counsel is appointed.

       On appellant’s motion, we extended the deadline for filing the brief to November 14,

2012. Since that time, we have received neither the appellant’s brief nor a request for a further

extension of the filing deadline.      Inquiries from our clerk’s office to appellant’s counsel

regarding the overdue brief have gone unanswered. On December 17, 2012, the clerk’s office

received a letter from Williams stating, in pertinent part, “I am the appellant in this cause. I have

an appeal attorney but haven’t heard anything from him. Would you please tell me if a brief has

been filed in this cause, and the due date for the appellants [sic] brief.”

       Because the brief has not been filed and because we have heard nothing further from

appellant’s counsel, we abate this case to the trial court pursuant to Rule 38.8(b) of the Texas

Rules of Appellate Procedure for a hearing to determine why counsel has not filed the brief,

whether the brief can be promptly filed with this Court, whether Williams desires to prosecute

his appeal, and whether he is indigent. See TEX. R. APP. P. 38.8(b)(2). The hearing is to be

conducted within fifteen days of the date of this order. The trial court may also address other

matters as it deems appropriate, including appointing different counsel for appellant if necessary.




                                                   2
       The trial court’s findings and recommendations on the issues set forth above shall be

entered into the record of the case and presented to this Court in the form of a supplemental

clerk’s record within fifteen days of the date of the hearing. See TEX. R. APP. P. 38.8(b)(3). The

reporter’s record of the hearing shall also be filed with this Court in the form of a supplemental

reporter’s record within fifteen days of the date of the hearing. See id.

       All appellate timetables are stayed and will resume on our receipt of (1) the appellant’s

brief or (2) the supplemental appellate record.

       IT IS SO ORDERED.



                                              BY THE COURT

Date: January 31, 2013




                                                  3